FILED
                             NOT FOR PUBLICATION                            AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDGAR PERRY,                                      No.   14-16581

                Plaintiff-Appellant,              D.C. No. 3:13-cv-02369-LB

 v.
                                                  MEMORANDUM*
CASHCALL, INC.; et al.,

                Defendants-Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                    Laurel D. Beeler, Magistrate Judge, Presiding**

                              Submitted July 26, 2016***

Before:         SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Edgar Perry appeals pro se from the district court’s judgment dismissing his

action alleging federal and state claims relating to his home loans. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004),

and we affirm.

       The district court properly dismissed Perry’s claims against the State of

California on the basis of Eleventh Amendment immunity. See Franceschi v.

Schwartz, 57 F.3d 828, 831 (9th Cir. 1995) (Eleventh Amendment bars suits in

federal court for damages against a state or an arm of the state).

       The district court properly dismissed Perry’s Truth in Lending Act (“TILA”)

claim against CashCall, Inc. because Perry failed to allege facts sufficient to show

that he consummated a loan with CashCall. See Waters v. Weyerhaeuser Mort.

Co., 582 F.2d 503, 505 (9th Cir. 1978) (“There can be no violation of [TILA] until

the transaction is consummated.”).

       The district court properly dismissed Perry’s breach of contract claim

against CashCall because Perry failed to allege facts sufficient to show that

CashCall breached the terms of a contract with him. See Bell Atl. v. Twombly, 550
U.S. 544, 570 (2007) (a complaint must contain enough facts to state a claim for

relief that is plausible on its face).

       The district court properly dismissed Perry’s claims against First Bank and

Portuguese Fraternal Society of America as barred by the statute of limitations.


                                           2                                    14-16581
See 12 U.S.C. § 2614 (prescribing at most a three-year statute of limitations for

violations of the Real Estate Settlement Procedures Act); 15 U.S.C. § 1640(e) (an

action for damages under TILA must be brought within one year of the alleged

violation); Cal. Civ. Proc. Code § 338(d) (a fraud cause of action must be brought

within three years); Cal. Civ. Proc. Code § 337 (a breach of contract cause of

action must be brought within four years).

      Perry’s motion to strike the joint excerpts of record, filed on December 31,

2014, and his “motion for injection,” filed on January 13, 2016, are denied.

      AFFIRMED.




                                          3                                      14-16581